Opinion or the Court by
Judge Robertson:
N. B. Thomas is entitled to the land only when he pays the debt,' the payment by him of which the testator prescribed as an indispensable condition to his title as a devisee. The compulsive páyment by the executor was not a payment by the contingent devisere and did not change the status of the title which could not pass to the devisee until he reimbursed the amount of his liability which was secured by his dependent title to the land. No statutory limitation, therefore, can relieve him from that inherent liability or invest in him the title.
He has not shown that he made full payment, and should bp well satisfied that his wife’s note given on a settlement of that' matter, although not enforcible against her title, recites the amount still unpaid.
Her coverture not only avoided her note but exempted her from any personal judgment which, as rendered, is erroneous and, *366therefore, reversed, and the cause remanded for a judgment conformable with this opinion, just such as hitherto rendered, only leaving W. S. Thomas out.
No judgment, $1 costs.